Citation Nr: 1506697	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  06-00 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating, greater than 50 percent for posttraumatic stress disorder (PTSD) prior to September 13, 2012, and after December 1, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1970 to July 1972.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2005 and April 2007 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran, who is currently incarcerated, has requested a hearing before a Veterans Law Judge, and generally, a veteran has a right to a hearing in his case.  See 38 C.F.R. §§ 3.103(c), 20.700(a) (2014).  Incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly the Veteran was scheduled for a hearing in July 2012 at the RO in Milwaukee, but failed to attend due to his incarceration.  In July 2014 the Veteran was sent a letter informing him of the Board's inability to supply a hearing due to his detention, and detailing alternative ways in which he may provide evidence and argument to the Board pursuant to the provisions of 38 C.F.R. § 20.700 (2014).


FINDINGS OF FACT

1.  Throughout the entire initial rating period, PTSD has been productive of nightmares, isolation and avoidance behavior, resulting in occupational and social impairment with occasional decreased work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for TDIU

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for PTSD; an appeal of the initial rating is not before the Board.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

Following the establishment of service connection for PTSD, the disability was subsequently assigning a 50 percent rating, effective May 17, 2004.  In November 2012, the RO granted a temporary total (i.e., 100 percent) rating under the provisions of 38 C.F.R. § 4.29 during the period from September 13, 2012 until December 1, 2012; thereafter the rating returned to 50 percent.  As there is no rating, schedular or otherwise, greater than a total rating, the total evaluation during is considered a full grant of the benefit sought, and this specific period is not on appeal.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V).

Here, the record reflects GAF scores during the period on appeal ranging from 80 to 50.  GAF scores between 80 and 71 represent symptoms, if present, that are transient and include expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument), and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  DSM-IV.  Scores from 70 to 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but indicate that the Veteran is generally functioning pretty well, and has some meaningful relationships.  Id.

Where GAF scores are between 60 and 51, this indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Finally, GAF scores from 50 to 41 are evidence of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

After reviewing the entire claims file, the Board finds that the Veteran's PTSD has been not more than 50 percent disabling for any period on appeal.  Specifically, PTSD has been predominately productive of nightmares, isolation and avoidance behavior, resulting in occupational and social impairment with occasional decreased work efficiency and intermittent periods of inability to perform occupational tasks.

The Veteran has asserted that PTSD is greater than 50 percent disabling, and in April 2005 and July 2006 written statements he endorsed difficulty maintaining relationships, flashbacks, self-isolating behavior, a lack of family or social relationships, poor sleep with nightmares, and hypervigilance.  To the extent that these symptoms are capable of lay observation, the Veteran's endorsements are competent and probative is assessing his level of symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board also considers evidence contained in objective examination and treatment histories as detailed below.

On VA examination in June 2005, the Veteran reported that he had lost a few days of work due to doctor's appointments and also reported missing additional days due to PTSD and his need to "stay home" in a darkened room when he does not "want to be around people."  He indicated that his desire to avoid people impacted his ability to work as a drywall finisher, though he was able to work by himself.  The Veteran denied any social activities or involvement, and stated that recently an eight-year relationship had ended because of his need to be alone.  The Veteran denied histories of being physically violent, or suicidal.  Mental health examination revealed no impairment of thought process, eye contact and interaction were within normal limits, and he was oriented to person, place, and time.  The Veteran reported some symptoms of occasional confusion, but denied memory impairment, ritualistic behavior, and panic attacks.  There was some impairment of impulse control, and mild sleep disturbance.  Symptoms including flashbacks and nightmares, hypervigilence, and general demoralization due to psychological symptoms.  The examiner concluded that PTSD was moderate in severity, and assigned a GAF of 51.

A July 2005 statement from a VA treating physician indicated that in addition to PTSD, the Veteran's comorbid conditions included depression and a remote history of alcohol abuse in full remission.  The Veteran suffered from intrusive memories, avoidance behavior, and hypervigilence.  PTSD had "led to complications/ altercations at work and he was recently 'laid off' for a few days because of this."

In a mental health treatment note in March 2005, the Veteran indicated that he had worked 90 hours in the past week and planned to continue to do so.  He reported that working at this pace was effective in "treating" his PTSD symptoms, but also acknowledged that it could be an avoidance strategy.  After being asked whether he was okay by a supervisor, the Veteran had become concerned that the medication he took as part of his PTSD treatment was "too effective," and he threw the medication out of a window.  He stated that having a rough attitude was a benefit to him in the workplace, and his concern was that the medication he took made him too "easy going."  In October 2005, the Veteran reported that over the prior two months he had continued to work for more than 90 hours a week.  PTSD symptoms were under control as he worked by himself.  On both occasions his GAF was 50.

One year later, in October 2006, the Veteran reported restarting the use of the medication citalopram after "a long period of time off of all meds."  At that time he had been working 12 to 18 hour days as a drywaller, taking just two days off in the prior three months.  The Veteran reported looking forward to retiring so that he could "get the heck out of dodge."  His GAF score was 65.

On VA examination in March 2007, the Veteran reported that he "had to retire in January 2007" and had been out of his home only a dozen times since the beginning of the year.  He had previously been teaching CPR in addition to working, but after nine years he could no longer "keep up with work [and] the medications."  He went on to state that "I can't deal with being around people.  I've always been able to by myself.  I don't want to deal with people.  I was missing a lot of work, I don't feel like getting out of bed."  The examiner reported that the Veteran "was quite clear" that he remained working until January 2007 in order to collect on a larger pension at retirement.  In addition to no longer being able to interact with people - which the examiner noted was inconsistent with the Veteran's report that he usually worked alone - the Veteran felt that physical limitations, including wrist and elbow disorders, led to his inability to "physically do the work."

Mental status revealed no impairment of thought process or communication, to include hallucination or delusion.  Eye contact was within normal limits, and the Veteran denied suicidal ideation.  He was oriented to person, place, and time, and denied memory impairment, obsessive or ritualistic behaviors, and panic attacks.  The Veteran went on to deny impaired impulse control, and stated that he slept for only three hours a night with "a lot" of naps during the day.  The examiner "found it interesting that the Veteran now contends that he is unemployable due to his PTSD and other physical problems, especially in light of the fact that he was recently working up until [three months ago], putting in a lot of hours."  The examiner went on to note that although the Veteran contended that his PTSD affected his concentration at work, it appeared that "when the Veteran has been medication compliant, this has actually helped his vocational skills."  While his GAF was now 50, the October 2006 GAF of 65 was attributed to the Veteran having been compliant with his medication at that time.
 
A mental health note of July 2007 indicated that the Veteran's GAF score had returned to 65, and at that time he was actively taking mental health-related medication.  In May 2008, his GAF score remained 65, and he was reportedly "quite busy with volunteering/working at the local VFW."  He had also recently traveled from Wisconsin to Washington, DC to see memorials there and had "put in 85 hours over the past 2 weeks."  In addition, the Veteran attended military funerals as a member of a rifle team.  An increase in his medication had been productive in reducing irritability and frustration, and he had been "forcing [himself] to be out in the world."

On VA examination in March 2009 the Veteran reported that he "still don't like people too well," and that he had nightmares nightly.  The Veteran reported that he had stopped working in January 2007 because the medication he took to treat his diabetes made him dizzy, and he did not feel that working with drywall was safe.  He had been living with his mother since retiring, though he reportedly did not like dealing with people, and spent his free time watching television.  Once again there was no evidence of impairment of thought process or communication, to include hallucination or delusion; eye contact was within normal limits; the Veteran denied suicidal ideation; he was oriented to person, place, and time; denied memory impairment; and denied obsessive or ritualistic behaviors as well as panic attacks.

The Veteran continued to endorse behavioral, cognitive, social, and affective symptoms attributable to PTSD including intrusive thoughts and nightmares.  He reported avoidance and numbing around some situations, as well as ongoing heightened physical arousal, irritability, poor concentration, hypervigilance and exaggerated startle response.  The examiner opined that the Veteran's GAF score was 55, and that PTSD symptoms resulted in reduced reliability and productivity.

On VA examination in August 2011, the examiner noted that in addition to PTSD, the Veteran also had depression, which accounted for his symptoms of procrastination, apathy, low energy, and low desire.  Other mental health symptoms were attributable to PTSD and resulted in occupational and social impairment with occasional decreased work efficiency and intermittent periods of inability to perform occupational tasks.  PTSD alone caused the Veteran to prefer to work alone, to have difficulty dealing with other people, and caused anger management issues.

Current symptoms included recurrent recollections and distressing dreams of his stressor event, avoidance behavior, feelings of detachment from others, difficulty falling or staying asleep, irritability, anger, hypervigilance, startle response, and difficulty concentrating.  His mood was depressed, he was anxious, with chronic sleep impairment, mild memory loss, disturbance of mood and motivation, and difficulty establishing and maintain effective relationships.  His GAF score was between 55 and 60.

While competent in his endorsements regarding mental health symptoms, Layno, 6 Vet. App. 465, the Board finds such endorsements to be of somewhat reduced probative value given their inconsistencies.  Specifically, the record reveals that the Veteran regularly reports elevated symptoms on VA examination as compared with his described level of symptomatology when merely seeking mental health treatment.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In this case the Veteran's assertions, for example, that he cannot be around other is in direct conflict with his 20 hours weekly of volunteer activity.

The Board places great value on the overall disability picture presented and revealed in more than ten years' treatment records.  The Veteran has not demonstrated impairments in judgment or thinking, illogical speech, or an inability to function independently, appropriately, and effectively.  While he has endorsed transient impaired impulse control as well as difficulty maintaining effective relationships, when considered holistically, the Veteran's symptoms simply have not risen to the level of a rating of greater than 50 percent.  Particularly informative of the Veteran's level of disability are GAF scores throughout the record ranging from 50 to 65, indicating - at worse - symptoms have been serious, but not so severe to cause impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Accordingly, the Board concludes that the Veteran's PTSD has been 50 percent disabling throughout the entire period on appeal, and not greater (other than for that time during which the Veteran has already been awarded a temporary total evaluation).  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The schedular rating criteria used to rate the Veteran's service-connected PTSD above, reasonably describe and assess the his disability level and symptomatology.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include nightmares, intrusive thoughts, anger, irritability, social isolation, hypervigilence, and hyperarousal.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442 ; see also 38 C.F.R. § 4.21 (2014).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Total Disability Rating Based on Individual Unemployability

The Veteran contends that his service-connected disabilities - which include PTSD (rated as 50 percent disabling), diabetes mellitus (rated as 20 and 40 percent disabling during the period on appeal), erectile dysfunction (rated as noncompensably disabling) and diabetic neuropathy of the bilateral upper and lower extremities (all four rated separately as 10 percent disabling) - rendered him unable to maintain gainful employment and forced him to retire in January 2007.  Many of the Veteran's specific contention are detailed above.  In addition, in a May 2006 statement, he indicated that while he was in the "construction business . . . missing work [was] unacceptable."  In March 2007, the Veteran reported that he had missed upwards of 500 hours of work over the course of 2005 and 2006.  The Veteran reported that the medications he took causes him to have a difficult time at work, but that if he did not take such medication he "shouldn't do [his] job," because it would be hazardous to himself and those around him.  The Veteran clarified that "[t]he medication [he] was taking for [his] PTSD and for [his] diabetes rendered [continued employment] impossible for [his] own safety and the safety of [his] fellow workers."  See August 2008 statement.  

In December 2007 the Veteran reported that he had attempted to return to work with a temporary agency, but was only able to 150 hours over a three month period.  However, in August 2008 he stated that he had been volunteering with a local rifle squad for military funerals - attending three funerals a week, at one hour each - and had been volunteering with the VFW - averaging "sometimes 20 hours a week, just to keep [his] sanity."

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Here, the Veteran's combined evaluation has been at least 70 percent since May 30, 2006, with his PTSD rated as at least 50 percent throughout the period on appeal.  Thus, the schedular criteria have been met since the Veteran's date of claim for TDIU in May 2006.

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

On review of the entire claims file, the Board finds that the Veteran's service-connected disabilities have not rendered him incapable of substantially gainful employment.

In addition to that evidence specified in the above section, a VA examiner in March 2009 stated that despite the Veteran's level of symptomatology, it was the "examiner's opinion that the Veteran's moderate PTSD would pose only moderate vocational limitation.  The Veteran made it quite clear to this examiner that he retired back in January 2007 because of his diabetes and diabetes medication," and did not indicate that he stopped working because of his service-connected PTSD.

Also, in March 2009, another VA examiner considered whether service-connected diabetes may have prevented employment.  To that end she stated that it was possible that swings in his blood glucose level could have resulted in an inability to perform strenuous activities such as construction.  However, "[b]ased on review of his sugars it is not likely that he has any vocational limitations from his diabetes."

Following an examination in August 2011, a VA examiner acknowledged that "the work that would be compromised by [diabetes mellitus], is employment as a long-distance trucker or airline pilot, neither of which [the Veteran] does."  The examiner went on to state that service-connected diabetic neuropathy may produce difficulty holding tools, and leading to dropped equipment while on scaffolding.  However, the examiner stated that the Veteran could be re-educated for another line of work, including sedentary work.

The Veteran has been somewhat inconsistent in stating the reasons for having left his job in 2007.  While at times he as reported that it was due to mental health symptoms, at other times he has asserted it was secondary the side-effects of diabetic medication.  Regardless, the Board finds it highly illustrative that after retiring from full-time employment, the Veteran worked as a volunteer for up to 20 hours a week with a Veterans Service Organization in addition to his duties as a volunteer at military funerals.  The Board finds that his competence in these tasks certainly underscores his ability to continue functioning in occupational-type settings.  Such evidence lends particular weight to the August 2011 examiner's opinion that the Veteran was capable of sedentary work.

Accordingly, while the Veteran may believe he is incapable of substantially gainful employment due to his service-connected disabilities, the Board finds that the evidence overwhelmingly shows this not to be true.  Thus, as the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in June 2005, March 2006 and February 2007, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran.


VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in June 2005, March 2007, March 2009, and August 2011 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


	(CONTINUED ON NEXT PAGE)


ORDER

A higher evaluation for PTSD is denied.

Entitlement to TDIU is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


